Citation Nr: 0736006	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1941 to July 1942 
and from March 1945 to February 1946.  He died in September 
1991.  The appellant is claiming benefits as the veteran's 
widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the appellant had not presented new and 
material evidence to reopen the claim for service connection 
for the cause of the veteran's death, which had been 
previously denied in June 1993.

In reviewing the record, the Board notes that the June 1993 
rating action denying service connection for the cause of the 
veteran's death is not part of the claims folder, although a 
copy had been in the file at the time of a November 1996 
Board decision on unrelated issues.  However, since that 
decision is no longer associated with the claims folder, it 
is not possible to ascertain the reasons for the prior 
denial.  As a result, the Board is not able to make a 
determination as to whether the evidence submitted is new and 
material.  Because of this, we conclude that the appellant 
should not be held to the requirement to submit new and 
material evidence; rather, the claim will be handled on a de 
novo basis.  Therefore, the issue is as noted on the first 
page of the present decision.  


FINDINGS OF FACT

1.  According to the death certificate, the immediate cause 
of the veteran's death was pulmonary tuberculosis, far 
advanced.

2.  Pulmonary tuberculosis was service-connected by a rating 
action issued in August 1992; therefore, a service-connected 
disability caused the veteran's death.


CONCLUSION OF LAW

A disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the favorable 
result in the present decision, there is no need for 
discussion of the requirements of the VCAA.

II.  Applicable law, factual background, and analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board notes that a rating decision dated in August 1992 
granted service connection for pulmonary tuberculosis, as 
secondary to service-connected pleurisy.  It is certainly 
unfortunate that the subsequent June 1993 rating action 
denying service connection for the cause of the veteran's is 
missing from the claims folder (moreover, during the pendency 
of this appeal, the RO was unable to locate a copy for the 
Board), and there is no indication that such absence is due 
to any fault on the part of the appellant.  Since that rating 
decision is no longer associated with the claims folder, it 
is not possible to ascertain the reasons for the prior denial 
of service connection for cause of death.  

Thus, in the instant case, the evidence clearly demonstrates 
that the veteran had been awarded service connection for 
pulmonary tuberculosis.  The record also shows that far 
advanced pulmonary tuberculosis was the immediate cause of 
his death.  No other disease, injury, or disability was noted 
to have caused or contributed to his death.  Therefore, it is 
found that the service-connected pulmonary tuberculosis was 
the cause of his death; as a consequence, entitlement to 
service connection for the cause of the veteran's death has 
been established.

After reviewing the evidence of record, and with 
consideration of the reasonable-doubt doctrine, the Board 
finds that the evidence of record supports the appellant's 
claim for service connection for the cause of the veteran's 
death.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


